Citation Nr: 1229407	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression and depressive disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Madonna Richardson, Agent


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

Characterization of the issue on appeal

While the Veteran originally filed a claim to establish service connection for PTSD in November 2009, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the varying psychiatric diagnoses of record, to include major depression and depressive disorder, NOS, the Board has recharacterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Reason for Remand:  To schedule the Veteran for a videoconference hearing. 

On the Veteran's July 2011 substantive appeal (VA Form 9), he indicated that he wished to participate in a hearing before a member of the Board sitting at the RO in Indianapolis, Indiana (a Travel Board hearing).  See the July 2011 substantive appeal.  In January 2012, the Veteran asserted that he desired to present testimony before a member of the Board at a hearing conducted via videoconferencing equipment (a videoconference hearing).  See a January 2012 statement from the Veteran.  The Veteran has not yet been provided such a hearing.  The Board notes that the failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, the Veteran should be scheduled for a hearing as per his January 2012 request. 

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action: 

The RO/AMC should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a member of the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


